EXHIBIT 10.2

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of the     
day of             , 2005 (the “Effective Date”), by and between CONSUMERS
NATIONAL BANK, a nationally chartered commercial bank located in Minerva, Ohio
(the “Company”), and                              (the “Employee”).

 

WHEREAS, the Company and the Employee desire to enter into this Agreement on the
terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

 

1. TERM OF AGREEMENT. The “Term” of this Agreement shall commence on the
Effective Date and shall continue until the earlier of (i) the termination of
the Employee’s employment with the Company prior to the date of a Change in
Control, or (ii)                         , 2010, upon which date this Agreement
shall automatically terminate.

 

2. CHANGE IN CONTROL. For purposes of this Agreement, a “Change in Control”
means the transfer of shares of the Company’s voting common stock during the
Term such that one entity or one person acquires (or is deemed to acquire when
applying Section 318 of the Code) more than 50 percent of the Company’s
outstanding voting common stock.

 

3. TERMINATION. For purposes of this Agreement, the term “Termination” shall
mean termination of the employment of the Employee, during the twelve (12)
consecutive month period commencing upon a Change in Control, by the Company,
for any reason other than death, Disability (as defined below), or Cause (as
defined below). The date of the Employee’s Termination under this Section 3
shall be the date specified by the Company in a written notice to the Employee
complying with the requirements of Section 7 below. For purposes of this
Agreement, the Employee shall be considered to have a “Disability” during the
period in which the Employee is unable, by reason of a medically determinable
physical or mental impairment, to engage in the material and substantial duties
of Employee’s regular employment with the Company, which condition is expected
to be permanent. For purposes of this Agreement, the term “Cause” means, in the
reasonable judgment of the President of the Company, (i) the willful and
continued failure by the Employee to substantially perform the Employee’s duties
with the Company after written notification by the Company, (ii) the willful
engaging by the Employee in conduct which is demonstrably injurious to the
Company, monetarily or otherwise, or (iii) the engaging by the Employee in
egregious misconduct involving serious moral turpitude. For purposes of this
Agreement, no act or failure to act on the Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith
and without reasonable belief that such action was in the best interest of the
Company.

 

4. SEVERANCE PAYMENTS. In the event of a Termination described in Section 3
above, the Employee shall be entitled to receive (i) Company-paid COBRA premiums
(relating to Employee’s group medical insurance continuation premiums under the
Company’s group health plan) for a period of twelve (12) months after the date
of Termination, and (ii) a lump sum payment in cash no later than
                     (            ) business days after the date of Termination
equal to the following applicable amount:

 

  (a) if Termination occurs between the Effective Date and             , 2006,
an amount equal to one hundred percent (100%) of the Employee’s annual base
salary in effect immediately prior to the date of Termination; or



--------------------------------------------------------------------------------

  (b) if Termination occurs between                     , 2006 and
                    , 2007, an amount equal to eighty percent (80%) of the
Employee’s annual base salary in effect immediately prior to the date of
Termination; or

 

  (c) if Termination occurs between                     , 2007 and
                    , 2008, an amount equal to sixty percent (60%) of the
Employee’s annual base salary in effect immediately prior to the date of
Termination; or

 

  (d) if Termination occurs between                     , 2008 and
                    , 2009, an amount equal to forty percent (40%) of the
Employee’s annual base salary in effect immediately prior to the date of
Termination; or

 

  (e) if Termination occurs between                     , 2009 and
                    , 2010, an amount equal to twenty percent (20%) of the
Employee’s annual base salary in effect immediately prior to the date of
termination.

 

5. WITHHOLDING. All payments to the Employee under this Agreement will be
subject to all applicable withholding of municipal, state, and federal taxes.

 

6. MITIGATION AND SET-OFF. The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. The Company shall not be entitled to set off against the amounts
payable to the Employee under this Agreement any amounts earned by the Employee
in other employment after termination of the Employee’s employment with the
Company, or any amounts which might have been earned by the Employee in other
employment had the Employee sought such other employment.

 

7. NOTICES. Any notice of Termination of the Employee’s employment by the
Company during the Term on or after a Change in Control shall be by written
notice to the Employee. Any notices, requests, demand and other communications
provided for by this Agreement shall be sufficient if in writing and if hand
delivered or sent by registered or certified mail to the Employee at the last
address the Employee has filed in writing with the Company or, in the case of
the Company.

 

8. NON-ALIENATION. The Employee shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any amounts provided under this
Agreement; and no amounts payable hereunder shall be assignable in anticipation
of payment either by voluntary or involuntary acts, or by operation of law.
Nothing in this Section 8 shall limit the Employee’s rights or powers to dispose
of the Employee’s property by Last Will and Testament or limit any rights or
powers which the Employee’s executor or administrator would otherwise have. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees, legatees. If the Employee should die while any amount is
still payable to the Employee hereunder had the Employee continued to live, all
such amounts shall be paid in accordance with the terms of this Agreement to the
Employee’s devisee, legatee, or other designee, or if there is no such designee,
to the Employee’s estate.

 

9. GOVERNING LAW. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Ohio, without application of conflict
of laws provisions thereunder.

 

10. AMENDMENT. This Agreement may be amended or canceled by mutual agreement of
the parties in writing without the consent of any other person and, so long as
the Employee lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.

 

11. SUCCESSORS TO THE COMPANY. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company



--------------------------------------------------------------------------------

to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no
succession had taken place.

 

12. EMPLOYMENT STATUS. Nothing herein contained shall be deemed to create an
employment agreement between the Company and the Employee, providing for the
employment of the Employee by the Company for any fixed period of time. The
Employee’s employment with the Company is terminable at will by the Company or
the Employee, and each shall have the right to terminate the Employee’s
employment with the Company at any time, with or without Cause, subject to (i)
the notice provisions of this Agreement, and (ii) the Company’s obligation,
following a Change in Control, to provide severance payments as required by
Section 4. Upon a termination of the Employee’s employment with the Company
prior to the date of a Change in Control, there shall be no further rights under
this Agreement.

 

13. SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

14. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.

 

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the day and year first above written, but on the dates indicated below each.

 

Employees Signature: 

   

Employee’s Printed Name: 

   

Employee’s Address: 

         

Date: 

   

CONSUMERS NATIONAL BANK

By:

   

Title:

   

Date:

   